After reviewing the entire case upon reargument we are still of opinion that we were right in holding that an employee of a subcontractor, or contractor under him, is entitled (C. S., sec. 6287a) to compensation from the proprietor and his insurance carrier only when the injury arose out of and in the course of his employment in the particular business carried on by the proprietor under his contract. The original opinion will therefore stand.
Lee, C.J., and Budge, Givens and Leeper, JJ., concur. *Page 180